Citation Nr: 0430080	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-06 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision by the Buffalo, New York Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in May 2003; however, he failed to 
report to the hearing without explanation and has not 
requested that the hearing be rescheduled.

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2003). 


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.   
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of  
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The Board notes that there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations. 

The veteran essentially contends that he developed hearing 
loss disability from noise exposure coincident to his 
military service during World War II.  The RO has attempted 
to obtain the veteran's service medical and personnel records 
from the National Personnel Records Center (NPRC); however, 
the NPRC informed the RO that the veteran's records may have 
been destroyed in a fire and could not be reconstructed.  
Where service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Furthermore, the Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of determining if any current hearing loss disability 
is etiologically related to his military service.  Therefore, 
the Board has concluded that additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002). 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to undergo a VA 
examination by an examiner with 
appropriate expertise to determine the 
etiology of any currently present hearing 
loss disability.  The claims file must be 
made available to and reviewed by the 
examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following question: Is it at least as 
likely as not that any currently 
diagnosed hearing loss disability is 
related to the veteran's military 
service, to include any noise exposure 
therein?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental  Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




